Citation Nr: 1526011	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  12-19 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Service connection for right knee patellofemoral syndrome (right knee PFS).

2.  Service connection for left knee patellofemoral syndrome (left knee PFS).

3.  Service connection for residuals of a right seventh rib fracture.

4.  Service connection for a gastrointestinal disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1988 to January 1996, from February 1999 to April 1999, and from October 2003 to February 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In evaluating this case, the Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

The Veteran testified at a March 2015 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS.

The issue of service connection for a gastrointestinal disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has a current disability of bilateral knee patellofemoral syndrome.

2. The Veteran had bilateral knee pain and was diagnosed with bilateral knee patellofemoral syndrome during active service. 

3. Bilateral knee patellofemoral syndrome had its onset in service.

4. The Veteran sustained a right seventh rib fracture in service.  

5. The Veteran has current residuals of a right seventh rib fracture, including pain, discomfort, and tenderness. 


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right knee PFS have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left knee PFS have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of a right seventh rib fracture have been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159.  In this case, the Board is granting service connection for right knee PFS, left knee 

PFS, and residuals of a right seventh rib fracture, which constitutes a full grant of the benefits sought on appeal.  As there remains no aspect of the claims to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Service Connection for Right and Left Knee PFS

The Veteran contends that service connection is warranted because bilateral knee PFS started during service in 2003.  See January 2008 VA Form 21-526.  The Veteran also advanced that he injured the knees in a car accident during service in 1993, that he started noticing knee pain in 1994 during physical training exercises, and that he has had bilateral knee pain since service.  See March 2015 Board hearing transcript. 

After a review of all the evidence, the Board finds that the Veteran has a current disability of bilateral knee patellofemoral syndrome.  The November 2008 VA examination report shows a diagnosis of bilateral knee patellofemoral syndrome.

The Board finds that the evidence is in relative equipoise on the question of whether the current bilateral knee PFS began in service, that is, whether bilateral knee PFS was directly "incurred in" service.  The evidence weighing in favor of finding in-service onset of bilateral knee PFS includes August 1992 and September 1992 service treatment records showing complaints of left knee pain and an assessment of patellar tendonitis.  Private treatment records (Henry Ford Health System, Detroit Campus Clinic) dated in January 2004, April 2007, and May 2007 showed treatment for and diagnosis of bilateral knee patellofemoral syndrome, which took place during the Veteran's third period of active service from October 2003 to February 2008.  The evidence weighing against a finding of in-service onset of bilateral knee PFS includes the November 2008 VA examination report, which showed that the Veteran reported that bilateral knee pain began six years earlier.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the current bilateral knee PFS began during service, that is, was directly incurred in service.  38 C.F.R. § 3.303(a), (d).  

The Board notes that the November 2008 and March 2012 VA examination reports provide negative nexus opinions as to the relationship between the current bilateral knee PFS and active service, while an April 2015 private opinion, submitted by the Veteran, provides a positive nexus opinion.  However, because the evidence shows as a factual matter that bilateral knee PFS began during service, so was "incurred in" service, such medical nexus opinions were not necessary in this case to establish service connection.  The Board does not need to reach the weight assignable to these opinions because the Board is granting service connection on a direct basis because of in-service incurrence or onset of bilateral knee PFS rather than on a relationship (or nexus) between the current bilateral knee PFS and active service in the absence of symptoms that make the nexus.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).

For the reasons discussed above, and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for bilateral knee PFS is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  

Service Connection for Residuals of Rib Fracture

The Veteran contends that service connection is warranted because he has residuals of a right rib fracture he sustained in a motor vehicle accident during service in 1993.  See January 2008 VA Form 21-526; March 2015 VA examination report. 

The Board finds that the Veteran sustained a right seventh rib fracture during service.  As stated above, the Veteran has advanced that he sustained a rib fracture in a motor vehicle accident during service.  The November 2008 VA examination report shows a diagnosis of status post right rib fracture secondary to motor vehicle accident.  Service treatment records show treatment for right seventh rib fracture during service in December 1993.  

After a review of all the evidence, the Board finds that the evidence is in relative equipoise on the question of whether the Veteran has current residuals of rib fracture.  While the November 2008 VA examiner noted that the x-rays of the ribs were negative, the November 2008 VA examination report shows a diagnosis of status post right rib fracture secondary to motor vehicle accident.  The March 2012 VA examination report shows findings by the examiner that x-rays of the chest in November 2008 were essentially normal without any obvious rib fracture residuals; however, the March 2012 VA examiner noted that the Veteran had residuals of rib fracture that included local pain, discomfort, and minimal local tenderness.  Resolving reasonable doubt in favor of the Veteran on this question, the Board finds that the Veteran has current rib fracture residuals of pain, discomfort, and tenderness.  For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for residuals of a right seventh rib fracture is warranted as directly incurred in service.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  


ORDER

Service connection for right knee patellofemoral syndrome is granted.

Service connection for left knee patellofemoral syndrome is granted.

Service connection for residuals of a right seventh rib fracture is granted.


REMAND

Service Connection for a Gastrointestinal Disorder

After a review of the record, the Board finds that additional development is needed before proceeding with appellate review of the remaining issue on appeal.  

Service Treatment Records 

The Veteran's service treatment (medical) records for the Veteran's active service periods from February 1999 to April 1999, and from October 2003 to February 2008 are not included in the electronic claims file.  Therefore, if available, the service treatment (medical) records for the above-referenced periods should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2).

VA Examination

The Veteran contends that service connection for a gastrointestinal disorder is warranted because he has had the same gastrointestinal symptoms since service during Desert Storm.  See March 2015 Board hearing transcript.  

Service treatment records reveal that the Veteran was treated for gastrointestinal symptoms in July 1990 and August 1991.  The August 1991 service treatment records show assessments of duodenitis and gastroenteritis.

In connection with this appeal, the Veteran underwent a VA examination in November 2008.  After considering the Veteran's history and reviewing the claims file, the November 2008 VA examiner noted that the Veteran was treated for duodenitis in service, that the Veteran has had recurrent upper abdominal symptoms by history, and that the current upper gastrointestinal examination revealed small hiatal hernia and minimal gastroesophageal reflux.  The November 2008 VA examiner opined that the current hiatal hernia and minimal gastroesophageal reflux are not likely related to the Veteran's active service; however, the November 2008 VA examiner did not provide a rationale for such opinion.  Accordingly, the Board finds that the November 2008 VA opinion is inadequate.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (stating that, when VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes); Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an opinion without any rationale against which to evaluate the probative value of the determination is inadequate).  The Board finds that a new VA examination with opinion is required to help 
determine the etiology of the Veteran's gastrointestinal symptoms, to include hiatal hernia and minimal gastroesophageal reflux.

Accordingly, the issue of service connection for a gastrointestinal disorder is REMANDED for the following actions:

1. The AOJ should undertake additional efforts to obtain the Veteran's service treatment records for the Veteran's active service period from February 1999 to April 1999, and from October 2003 to February 2008, if available.  In doing so, the AOJ should contact the Veteran and request that he send copies of all service treatment records, if available to him.  Efforts to obtain all these records should be associated with the claims file, and requests for these records should continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  

2. Thereafter, schedule the Veteran for the relevant VA examination with opinion in order to assist in determining the etiology of any gastrointestinal disorder.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  The examiner is requested to provide the following opinions:

a. Does the Veteran have or has he ever had a diagnosis of a gastrointestinal disorder?  If so, please list all gastrointestinal diagnoses.

b. If the Veteran has any diagnosed gastrointestinal disorder, is it as likely as not (i.e., probability of 50 percent or more) that a current gastrointestinal disorder had its onset in service or is otherwise related to service, to include treatment for duodenitis and gastroenteritis in 1991?  The VA examiner should specifically comment on the Veteran's assertion that he has had the same gastrointestinal symptoms since service in 1991.

c. If the Veteran does not have a diagnosed gastrointestinal disorder, what gastrointestinal symptoms does the Veteran currently have?  Is it as likely as not (i.e., probability of 50 percent or more) that such symptoms are the same as or similar to the gastrointestinal symptoms the Veteran had during service? 

3. Thereafter, the issue of service connection for a gastrointestinal disorder should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


